Citation Nr: 0032601	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-16 279	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
November 1945.  The veteran is deceased, and the appellant is 
his widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the RO which denied the appellant's claim of service 
connection for the cause of the veteran's death.  


REMAND

The appellant claims service connection for the cause of the 
veteran's death.  She maintains that the veteran's death in 
July 1997, many years after his World War II service, was due 
to lung disease caused by nicotine/tobacco addiction which 
started in service.  The Board notes that service connection 
for a disability or death, on the basis that it resulted from 
a disease or injury attributable to use of tobacco products 
during service, is prohibited as to claims filed after June 
9, 1998, but the appellant's claim was filed before then, and 
thus consideration may be given to her claim under prior law 
which permitted service connection when nicotine addiction, 
leading to disability or death, began in service.  See 
38 U.S.C.A. § 1103 (West 1991 & Supp. 2000); VAOPGCPREC 19-
97.  

No service medical records from the veteran's 1944-1945 
active duty have been obtained; such records were reportedly 
destroyed in the 1973 fire at the National Personnel Records 
Center.  There are no post-service medical records on file, 
other than the veteran's July 1997 death certificate.  The 
death certificate mentions that the veteran died while an 
inpatient at Franklin Square Hospital Center.  The death 
certificate notes the immediate cause of death was 
respiratory failure, due to or a consequence of chronic 
obstructive pulmonary disease/emphysema, due to or a 
consequence of smoking cigarettes.   

The appellant, in a June 1999 statement, reported that she 
submitted a statement from the veteran's doctor (Dr. Sami A. 
Brahim) to her service representative, and she noted that the 
doctor's statement was not listed in the RO's rating decision 
as having been considered.  The Board notes that the RO did 
not consider such evidence because it is not in the claims 
file and apparently was never forwarded to the RO.  In her 
August 1999 substantive appeal, the appellant said she was 
trying to get a medical record to support her claim; however, 
such was never submitted.

The RO denied the appellant's claim for the stated reason 
that it was not well grounded.  However, that basis for 
denying a claim has been eliminated by a change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Id.  Because of 
the change in the law, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The new duty to assist provisions would seem to require 
attempts to obtain any medical evidence of treatment which 
the veteran received during or after service for 
nicotine/tobacco dependence and lung disease, including the 
terminal hospital records, the statement from Dr. Brahim 
which the appellant mentioned, etc.

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the claim for service connection for the 
cause of the veteran's death.  The 
development of the evidence should 
include, in part, attempts to obtain 
records of any service and post-service 
treatment which the veteran received for 
nicotine/tobacco dependence and lung 
disease, including the terminal hospital 
records, the statement from Dr. Brahim 
which the appellant mentioned, etc.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for the cause of the veteran's 
death.  If the claim is denied, the 
appellant and her representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



